


 
Director Awards


 
DELL INC.
Amendment No. 1 to Restricted Stock Unit Agreements


This Amendment No. 1 to Restricted Stock Unit Agreements (this “Amendment”) is
made as of June 12, 2012 (the “Amendment Effective Date”) and relates to certain
units (the “Units”) representing the right to receive shares (the “Shares”) of
the common stock (the “Common Stock”) of Dell Inc., a Delaware corporation (the
“Company”), granted to you by the Company under the Company's 2002 Long-Term
Incentive Plan (as amended and restated through the Amendment Effective Date,
the “Plan”). Capitalized terms used in this Amendment but not defined herein
have the respective meanings ascribed to them in the Plan or the applicable
Restricted Stock Unit Agreement.


The Board adopted a dividend policy on June 12, 2012 under which, subject to
certain terms and conditions, the Board will declare and the Company will pay a
cash dividend on the Company's issued and outstanding Common Stock in each
fiscal quarter. The Board of Directors has determined that it is appropriate and
in the best interests of the Company and you to amend the Restricted Stock Unit
Agreements that are outstanding as of the Amendment Effective Date (the
“Agreements”), to provide for your right, subject to the terms and conditions
set forth in the Agreements as amended by this Amendment, to receive dividend
equivalent payments with respect to the Shares that are received by you pursuant
to the Agreements.


1.    Amendment to “Rights as a Stockholder” Provision of Agreements. The
provision of each of the Agreements set forth under the heading “Rights as a
Stockholder” is hereby amended and restated in its entirety to read as follows:


“Rights as a Stockholder; Dividend Equivalent Rights. You will have no rights as
a stockholder with respect to Shares that may be received by you pursuant to
this Agreement until the Restrictions have lapsed and those Shares are issued
and registered in your name on the books of the Company's transfer agent. If the
Company declares a cash dividend on the Common Stock after the Amendment
Effective Date, you will be entitled to receive with respect to each Unit which
is outstanding on the dividend record date, and for which the Restrictions lapse
prior to the expiration of such Unit, an amount in cash equal to the amount of
such cash dividend declared and paid on one share of Common Stock (a “Dividend
Equivalent”), so long as such dividend record date occurs not later than the
date on which the Share underlying such Unit is issued to you. Dividend
Equivalents will not be credited with interest and the payment of Dividend
Equivalents will be subject to withholding for taxes in accordance with this
Agreement. The Company will pay you the Dividend Equivalent payment amount with
respect to a Unit for which the Restrictions have lapsed on the date on which
the Company issues the Share underlying such Unit in accordance with this
Agreement or as soon as administratively practicable thereafter. If the issuance
of any Share is deferred to a date later than the date on which the Restrictions
have lapsed with respect to the related Unit under any agreement between you and
the Company, payment to you of the related Dividend Equivalent payment amount
similarly will be deferred to such later issue date. You will not be entitled to
receive Dividend Equivalent payments with respect to any Units for which the
Restrictions have not lapsed. Your right to receive Dividend Equivalent payments
will be subject to acceleration of the lapse of the Restrictions, expiration and
restrictions on transferability on the same basis as the Units.”


2.    Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of Delaware, United States of America.


3.    Effect of Amendment. Each of the Agreements and the terms of the Units
granted to you pursuant to each such Agreement are amended by this Amendment as
of the Amendment Effective Date and, except as expressly so amended, shall
remain in full force and effect in accordance with the terms in effect
immediately before the Amendment Effective Date.






DELL INC.




By:    ________________________________




